Citation Nr: 0911407	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from January 
1970 through February 1974 and from January 1978 through July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

Audiometric testing shows that the Veteran has, at worst, 
Level I hearing in his right ear and Level VI hearing loss in 
his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Analysis

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

The Veteran's service treatment records reflect that a 
periodic physical examination performed in July 1979 revealed 
that the Veteran's ears were normal.  An audiological 
examination, however, demonstrated elevated puretone 
thresholds in the Veteran's left ear at frequencies of 3000 
and 4000 Hertz:



HERTZ



1000
2000
3000
4000
RIGHT
0
0
0
0
LEFT
10
10
60
70

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 0 decibels in the right ear and 38 decibels 
in the left ear.  A controlled speech discrimination test was 
not performed at that examination.  This equates to Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear under Table VIA.  Applying these designations under 
Table VII, a zero percent evaluation is warranted.  The 
audiometric results from this examination do not meet the 
requirements to be classified as one of the "exceptional 
patterns" of hearing impairment.  Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable.

Post-service private treatment records from Halifax Medical 
Center Family Health Center, which relate to treatment 
rendered from February 1999 through November 2004, indicate 
that the Veteran received regular physical examinations 
during that time.  Examinations of the Veteran's ears, which 
were performed as a part of each of these physical 
examinations, consistently revealed that the ear canals were 
clear and that the Veteran experienced grossly unimpaired 
hearing.  Audiological testing not performed.

In November 2004, the Veteran underwent a VA audiological 
examination.  Audiological testing revealed increased 
puretone thresholds in both ears at all frequencies:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
40
LEFT
10
70
80
75

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 29 decibels in the right ear and 59 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in the right ear and 
72 percent in the left ear.  In this case, where audiometric 
testing has revealed puretone thresholds of 10 decibels in 
the left ear at 1000 Hertz and 70 decibels in the left ear at 
2000 Hertz, the Veteran has demonstrated an exceptional 
pattern of hearing impairment for his left ear under 
38 C.F.R. § 4.86(b).  Accordingly, the roman numerical 
designation for hearing impairment in the Veteran's left ear 
must be determined through application of both Table VI and 
Table VIA.  Once the roman numerical designation has been 
determined for his left ear from both tables, the Board must 
accept the higher of the two roman numerical designations, 
and elevate that roman numerical designation to the next 
higher roman numeral.  38 C.F.R. § 4.86(b).  In this case, 
where the Veteran's right ear has not demonstrated an 
exceptional pattern of hearing impairment, the roman 
numerical designation for that ear will be determined through 
application of Table VI only.  Application of Table VI 
indicates a Level I hearing loss in the right ear and Level V 
hearing loss in the left ear.  Application of Table VIA to 
the audiometric results of the Veteran's left ear reflects a 
Level IV hearing loss in the left ear.  Pursuant to 38 C.F.R. 
§ 4.86, the Board will elevate the roman numerical 
designation from application of Table VIA to Level V hearing 
loss in the left ear.  Under Table VII, application of the 
Veteran's Level I right ear hearing loss and Level V hearing 
loss (the higher of the two roman numerical designations for 
the Veteran's left ear) warrants a zero percent disability 
evaluation.
 
In January 2005, the Veteran underwent a private audiological 
test performed by Lee Gosson, M.A., CCC-A which confirmed 
elevated puretone thresholds in both ears for all 
frequencies:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
35
55
LEFT
25
70
75
80

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 35 decibels in the right ear and 63 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 92 percent in the right ear and 
88 percent in the left ear.  Based upon these audiometric 
results, the Veteran has again demonstrated an exceptional 
pattern of hearing impairment for his left ear under 
38 C.F.R. § 4.86(b).  Applying the same methodology set forth 
above in relation to the Veteran's November 2004 audiometric 
results, Table VI reflects a Level I hearing loss in the 
right ear and a Level III hearing loss in the left ear.  
Under Table VIA, the application of the Veteran's audiometric 
puretone results for his left ear reveals a Level V hearing 
loss for that ear.  Pursuant to 38 C.F.R. § 4.86, the Board 
will elevate the roman numerical designation from application 
of Table VIA to Level VI hearing loss in the left ear.  
Application of the Veteran's Level I hearing loss in his 
right ear and Level VI hearing loss in his left ear to Table 
VII reveals that a zero percent disability evaluation is 
appropriate.

A second VA audiological examination was performed in 
February 2008.  Repeated audiological testing revealed the 
following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
45
LEFT
20
70
80
85
The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 33 decibels in the right ear and 64 
decibels in the left ear.  Speech audiometry testing was 
performed and revealed speech recognition ability of 92 
percent in the right ear and 68 percent in the left ear.  The 
audiometric results, again demonstrate that the Veteran has 
an exceptional pattern of hearing impairment for his left ear 
under 38 C.F.R. § 4.86(b).  Under Table VI, the audiometric 
findings from the February 2008 examination reflect a Level I 
hearing loss in the right ear and a Level V hearing loss in 
the left ear.  Under Table VIA, application of the Veteran's 
audiometric puretone results for his left ear also reveals a 
Level V hearing loss for that ear.  Pursuant to 38 C.F.R. 
§ 4.86, the Board will elevate the roman numerical 
designation from application of Table VIA to Level VI hearing 
loss in the left ear.  Application of the Veteran's Level I 
hearing loss in his right ear and Level VI hearing loss in 
his left ear to Table VII reveals that a zero percent 
disability evaluation is appropriate.

The Board has considered the May 2005 statement submitted by 
the Veteran's spouse, which attests that the Veteran has a 
severe hearing loss in his left ear and a moderate hearing 
loss in his right ear.  The Veteran's spouse further asserts 
that this hearing loss interferes with the Veteran's ability 
to perform his work duties as a corrections officer and has 
decreased the quality of the Veteran's personal life.  
Specifically, she identifies various ways in which she has 
observed the Veteran's life to be impacted, including:  
inability to hear the telephone ring, using a louder voice 
while speaking on the telephone, inability to hear the alarm 
clock, and difficulty in having conversations with people in 
neighboring rooms.  The Veteran's spouse also related a 
December 2004 incident in which the Veteran slept through a 
fire alarm at his home and an incident in which the Veteran 
was unable to detect loud noises outside their home during 
the evening.  Even if the lay assertions could be construed 
as allegations of decreased hearing, however, they are 
insufficient to establish an entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the Veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

In the present case, however, the "mechanical application" 
of the diagnostic criteria to the evidence at hand clearly 
establishes a zero percent evaluation for bilateral hearing 
loss.  Accordingly, the Veteran's claim for an increased 
initial evaluation for bilateral hearing loss, currently 
evaluated as zero percent disabling, is denied.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
hearing loss in an October 2004 notification letter.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, as the Veteran's claim is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and private 
treatment records have been obtained.  Additionally, he was 
afforded two VA examinations in November 2004 and February 
2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


